The opinion of the court was delivered by
Fenner, J.
The only question presented in the case is whether plaintiffs, as manufacturers of “ shoe-uppers,” are exempt from taxation, under Article 207 of the Constitution,, which exempts “ capital, machinery, and other property, employed in the manufacture of textile fabrics, leather, shoes, harness, saddlery,” etc.
Manufacturers of leather are exempt, and manufacturers of shoes are exempt. Plaintiffs do not pretend to manufacture the leather out of which their shoe-uppers are made, and, therefore, they clearly do not fall within that exception.
Are they manufacturers of shoes ? Obviously not. A shoe is ordinarily composed of uppers, soles and heels, sewed or otherwise joined together in such manner as to constitute an article of apparel for the feet. A shoe-upper is no more a shoe than is a shoe-sole or shoe-heel.
It is axiomatic that exemptions from taxation are strictly construed ; but even extreme liberal construction could not bring plaintiffs’ business within the grasp of the provisions of Article 207 of the Constitution. Nothing short of a judicial amendment of the Constitution could accomplish it.
The judgment appealed from is, therefore, reversed and annulled; and it is now adjudged and decreed that there be judgment in favor of defendants, and rejecting plaintiffs’ demand, at their cost in both courts.